United States Court of Appeals
                     For the First Circuit


Nos. 12-2372
     12-2381

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      JORGE REYES-SANTIAGO,

                      Defendant, Appellant.


                          ERRATA SHEET


     The opinions of this Court issued on September 23, 2015, are
amended as follows:

     On page 48, line 4, change "defend ant" to "defendant."

     On page 57, line 9, change "that" to "who."

     On page 65, lines 12 and 14; page 66, line 20; and page 67,
line 6, change "District Court" to "district court."

     On page 66, line 3, change "assessments" to "assessment."

     On page 76, line 5, change "District" to "District Court."